United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-3055
                                  ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the Western
Debra Ann Roath, a/k/a Debra G.      * District of Missouri.
Smithpeter,                          *
                                     *        [UNPUBLISHED]
            Appellant.               *
                                ___________

                             Submitted: January 13, 1998

                                 Filed: February 27, 1998
                                  ___________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      JONES,1 District Judge.
                              ___________

PER CURIAM.

       Debra Ann Roath was an insurance agent for American Family Insurance
Company in 1991, 1992, and 1993. During that time, she sold various policies but
failed to send many of the policy applications and premiums to the company.




      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota, sitting by designation.
        Ms. Roath pleaded guilty to one count of mail fraud, see 18 U.S.C. § 1341, and
was sentenced to five months in prison. She was also ordered to pay restitution of
$15,107.92 to the company. Ms. Roath appeals her sentence, contending that the
district court calculated incorrectly the amounts of loss for incarceration and restitution
purposes under the federal sentencing guidelines, see U.S.S.G. § 2F1.1(b)(1)(F).

       We have read the transcripts of her plea hearing and her sentencing hearing and
have considered the arguments of the parties and all of the materials in the record. We
see no error by the district court2 and therefore affirm Ms. Roath's sentence. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                           -2-